Exhibit 10.1
ISABELLA BANK CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




The Isabella Bank Corporation Supplemental Executive Retirement Plan is hereby
amended effective January 1, 2019 as described below.
Section 5.3 shall be changed to:
Interest. As of the last day of each Plan Year, the Company shall credit each
Participant’s SERP Account with interest on the Participant’s SERP Account
Balance equal to a rate established by the Committee as of the first business
day of the Plan Year, compounded annually. Unless changed by the Committee, the
interest rate shall be based on Federated Investor's Institutional Money Market
Management Fund yield (MMPXX) of the current Plan Year, and shall adjust
annually as of the first business day of each Plan Year thereafter.




 
 
 
 
ISABELLA BANK CORPORATION
 
 
 
 
 
Dated:
January 29, 2019
 
By:
/s/ David J. Maness
 
 
 
Its:
Chairman of the Board of Directors


